Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
                                               DETAILED ACTION
                                         Status of the Application
1. Claims 1-2, 4, 6, 11-12, 14-15, 21-22, 24, 28-30, 32, 36-39 are pending and considered for examination. Claims 3, 5, 7-10, 13, 16-20, 23, 25-27, 31, 33-35 and 40-63 were canceled.
                                                         Priority 
2.  This application filed on May 08, 2020 claims priority benefit to US 62/845,609 filed on May 09, 2019.
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
4.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 4, 14-15, 21-22, 24 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turchinovich et al. (WO2015/173402).
 Turchinovich et al. teach a method of claim 1, for generating a complementary DNA (cDNA) strand with a 3’ adapter region, the method comprising: 
combining an RNA template with a cDNA synthesis primer, a template switching oligonucleotide (TSO), and a reverse transcriptase under cDNA synthesis conditions, wherein the TSO comprises a 5’ adapter region and a 3’ annealing region comprising at least one 2’-fluoro-ribonucleotide and producing cDNA (see entire document, page 5, line 21-33, page 6, line 1-17, page 43-44, example 3, page 7, line 11-33, page 19, line 28-32, page 20, line 1-2, page 30, line 24-32, page 31, line 1-32, page 32, line 1-33, page 33, line 1-33, Fig. 1 indicating TSO comprising three consecutive rG nucleotides and custom 5’-adaptor sequence) wherein:  
 the cDNA synthesis primer anneals to the RNA template and the reverse transcriptase generates an RNA-cDNA intermediate from the annealed cDNA synthesis primer, wherein the cDNA strand of the RNA-cDNA intermediate comprises a 3’ overhang (see entire document, page 5, line 21-33, page 6, line 1-17,, page 43-44, example 3, page 33, line 24-33, page 7, line 11-33, page 20, line 3-5, page 30, line 24-32, page 31, line 1-30); and 
(ii) the 3’ annealing region of the TSO anneals to the 3’ overhang of the RNA-cDNA intermediate and the reverse transcriptase extends the 3' end of the cDNA strand of the RNA-cDNA intermediate using the annealed TSO as a template; incubating the cDNA synthesis reaction under conditions that allow the 3’ annealing region of the TSO to anneal to the 3’ overhangs of the cDNAs and that allow extension of the 3' end of the 
With reference to claims 2, 4, Turchinovich et al. teach that the 3’ annealing region comprises three ribonucleotide residues (see entire document, page 31, line 3-30, page 5, line 21-33, page 6, line 1-17, indicating more than 2 ribonucleotides). 
With reference to claim 14-15, Turchinovich et al. teach  comprising amplifying the cDNA strand comprising the 3’ adapter region and wherein the 5’adapter region of the TSO further comprises one or more of: a barcode sequence, a unique molecule identifier (UMI), an amplification primer sequence, a sequencing primer sequence, a capture primer sequence, a sequence-specific nuclease cleavage site, a modified nucleotide a biotinylated nucleotide, and a 5’ modification (see entire document, page 5, line 21-33, page 6, line 1-17, page 43-44, example 3, page 31, line 1-32, page 32, line 1-33, page 33, line 1-33,  page 7, line 11-33, page 8, line 1-3). 
With reference to claims 21-22, 24, 28, Turchinovich et al. teach that the RNA template is selected from the group consisting of: mRNA, non-coding RNA, miRNA, siRNA, piRNA, IncRNA, and ribosomal RNA or the RNA template is an mRNA and wherein the mRNA template has a poly-A tail at the 3’-end, and wherein the cDNA synthesis primer comprises a 3’ poly-T sequence complementary to the poly-A tail and the cDNA synthesis primer and the reverse transcriptase are combined with the RNA template under cDNA synthesis conditions to form a pre-extension mixture to generate the RNA-cDNA intermediate prior to combining with the TSO (see entire document page 
With reference to claims 29-30, Turchinovich et al. teach wherein the pre-extension mixture is incubated from 10 minutes to 4 hours prior to combining with the TSO, or incubated from 30 minutes to 2 hours prior to combining with the TSO (see entire document, page 43-44, example 3, page 5, line 21-33, page 6, line 1-33, page 7, line 1-33, page 20, line 3-5, page 30, line 24-32, page 31, line 1-30). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


        Claims 1-2, 4, 6, 11-15, 21-22, 24, 28-30, 32 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Turchinovich et al. (WO2015/173402) in view of Chenchik et al. (US 5,962,272).
        Turchinovich et al. teach a method teach a method of claims 1-2, 4, 6, 14-15, 21-22, 24, 28-30 for generating a complementary DNA (cDNA) strand with a 3’ adapter region as discussed above in section 4.

          With reference to claims 6, 11-13, 32 and 36-39, Chenchik et al. teach cDNA synthesis using capSwitch oligos (template switch oligos) comprising multiple ribonucleotides wherein the ribonucleotides comprise 2’-fluoro-riboguanines (see entire document, at least col. 8, line 7-58, table 1, SEQ ID No: 94-95, claims 20-25). 
      It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Turchinovich et al. with TSO comprising fluoro guanines as taught by Chenchik  et al. to improve the efficiency of full length cDNA synthesis and reducing background signal. The ordinary person skilled in the art would have motivated to combine the method of Turchinovich et al. with the fluoro guanine modification of TSO as taught by Chenchik et al. and have a reasonable expectation of success that the combination would improve the efficiency of full-length cDNA synthesis and reduce background amplification (see entire document, at least col. 8, line 7-58) and such a modification of the method is considered obvious over the cited prior art. 
                                                         Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637